         Case 2:16-cv-01664-APG-BNW Document 42 Filed 08/04/20 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 SECURITIES & EXCHANGE                                  Case No.: 2:16-cv-01664-APG-BNW
   COMMISSION,
 4                                                      Order (1) Denying as Moot Motion for
        Plaintiff                                      Disgorgement and Prejudgment Interest
 5                                                    and (2) Directing Entry of Final Judgment
   v.
 6                                                                  [ECF No. 33]
   ZACHARY BROOKE ROBERTS,
 7
        Defendant
 8

 9        In light of the parties’ status report (ECF No. 39),

10        I ORDER that plaintiff Securities & Exchange Commission’s motion for disgorgement

11 and prejudgment interest (ECF No. 33) is DENIED as moot.

12        I FURTHER ORDER the clerk of court to enter final judgment consistent with the

13 consent judgment (ECF No. 30).

14        DATED this 4th day of August, 2020.

15

16
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
